
	

113 HR 4357 IH: To deny admission to the United States to any representative to the United Nations who has engaged in espionage activities against the United States, poses a threat to United States national security interests, or has engaged in a terrorist activity against the United States.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4357
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Lamborn (for himself and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To deny admission to the United States to any representative to the United Nations who has engaged
			 in espionage activities against the United States, poses a threat to
			 United States national security interests, or has engaged in a terrorist
			 activity against the United States.
	
	
		1.Visa limitation for certain representatives to the United NationsSection 407(a) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (8 U.S.C.
			 1102 note) is amended—
			(1)by striking such individual has been found to have been engaged in espionage activities and inserting the following: “such individual—
				
					(1)has engaged in espionage activities or a terrorist activity (as defined in section
			 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)(iii))); and
			(2)by striking allies and may pose and inserting the following: “allies; and
				
					(2)may pose.
			
